Title: To James Madison from Owen Ewers (Abstract), 14 March 1805
From: Ewers, Owen
To: Madison, James


14 March 1805, St. Thomas. “Conformable to the orders of Mr. John F. Brown; whose ill state of health required a change of climate, I have the Honor to inclose you returns of the American Vessels at this Port from the last day of June to the last of December; as likewise acct. Currt. with the United States [not found] for monies received and expended balance due the United States three Hundred and Eighty three Dollars One Cent; for which shall acct. in any manner you may think proper to order; enclosed are likewise some Translation<s> of Proclamations issued by Genl. Ferrand Commander at the City of Santo Domingo which as of considerable note were handed me by the French Agent for this Island: Since Mr. Brown’s departure from this Island nothing material has occurred but complaints of the impressment of Seamen from Vessels of the U. States. One instance happened in this Port; but on my claim he was given up. Captain Welcome of the British Sloop of War Hippomines has been the cause of more complaint that [sic] all the other Ships on the windward Station both for distressing Vessels in regard to their Crew as well as treating the masters in the most indignant and indecent manner. He has taken and detained on board his Ship Thomas Hammond of Newport Rhode Island, a man who has a family in that place which will probably be left without support, the Captain of the Vessel declared that he had Known him to be a native of the United States and has produced his protection issued at Newport 17 Augt. 1802. No. 1676.
“The inclemency of the winter caused these documents to remain So long unforwarded, as well as the confused State every person Was thrown into in this Island by the dreadful fire of the 22nd. Novr. but as there was no communications of much consequence, I hope you will overlook the delay.”
